DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 42 and 55 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed towards “computer readable storage medium”, which may include transitory computer readable storage medium, such as signal or carrier waves.  It is recommended to amend the claims to recite “non-transitory computer readable storage medium” in order to overcome this rejection.

Claim Objections
Claims 5, 7-8, 14, 25-26 and 34 are objected to because of the following informalities:  undefined abbreviations.  Claims recite abbreviations such as PCF, SMF, PDU, PCC, 5QI or ARP, which are not defined in the claims.  It is noted that the abbreviation are defined in several other claims that the objected claims do not depend on.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 25-26 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan (US 2020/0374948) in view of Salkintzis (US 2020/0280562).
	Pan discloses the following features.
	Regarding claim 1, a method for a default QoS control, comprising: determining, by a SMF entity a target PCC rule; wherein the PCC rule belongs to a PDU session established for UE (see “the SMF generates the QoS rule(s) for the PDU Session by allocating QoS rule identifiers, adding the QFI of the QoS flow, setting the packet filter(s) to the UL part of the SDF template and setting the QoS rule precedence to the 
	Regarding claim 2, wherein the PCC rule comprising a part or all of: a 5QI; a first ARP; first packet filter information; first priority information (see “A QoS rule contains a QoS rule identifier, the QFI of the QoS flow, one or more packet filters and a precedence value” recited in paragraph [0071]).
Regarding claim 3, wherein the determining, by the SMF entity, the target PCC rule from at least one PCC rule sent by the PCF entity comprises: determining, by the SMF entity, a PCC rule carrying default indication information in the at least one PCC rule as the target PCC rule; or determining, by the SMF entity, a PCC rule with a lowest priority in the at least one PCC rule as the target PCC rule (see “The default QoS rule is the only QoS rule of a PDU session that may contain no packet filter (in this case, the lowest priority) has to be used)” recited in paragraph [0071]).
Regarding claim 25, an SMF entity (see “SMF” recited in paragraph [0072]), comprising: a processor and a memory; wherein the processor is configured to read a program in the memory and perform: determining a target PCC rule from at least one PCC rule, wherein the PCC rule belongs to a PDU session established for a UE (see “the SMF generates the QoS rule(s) for the PDU Session by allocating QoS rule identifiers, adding the QFI of the QoS flow, setting the packet filter(s) to the UL part of the SDF template and setting the QoS rule precedence to the SDF precedence. The QoS rules are then provided to the UE enabling classification and marking of UL User Plane traffic” recited in paragraph [0072], wherein each of the generated QoS rule(s) may be considered as the target PCC rule); generating a default QoS rule corresponding to the PDU session according to the target PCC rule, and sending the default QoS rule to the UE (see “default QoS rule is required for every PDU session” recited in paragraph [0071] and see “the SMF generates the QoS rule(s) for the PDU Session by allocating QoS rule identifiers, adding the QFI of the QoS flow, setting the packet filter(s) to the UL part of the SDF template and setting the QoS rule precedence to the SDF precedence. The QoS rules are then provided to the UE enabling classification and marking of UL User Plane traffic” recited in paragraph [0072], wherein the QoS rules sent to the UE are considered the target PCC rule and must include the default QoS rule).
Regarding claim 26, wherein the PCC rule comprising a part or all of: a 5QI; a first ARP; first packet filter information; first priority information (see “A QoS rule 
Regarding claim 42, a computer readable storage medium storing a computer program that, when executed by a processor, cause the process to perform the method of claim 1 (see “SMF” recited in paragraph [0072]).
	Pan does not disclose the following features: regarding claims 1 and 25, wherein at least one PCC rule is sent from a PCC entity.
	Salkintzis discloses the following features.
	Regarding claims 1 and 25, at least one PCC rule sent by a PCC entity (see “the PCF 136 provides to SMF 134 all PCC rules that should be applied to the PDU session (see messaging 424)” recited in paragraph [0073] and Fig. 4B).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Pan using features, as taught by Salkintzis, in order to provide the PCC rules that should be applied to the PDU session to the SMF (see paragraph [0073] of Salkintzis).
	
Claims 10-12, 34 and 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salkintzis in view of Pan.
Salkintzis discloses the following features.
Regarding claim 10, a method for a default quality of service control, comprising: determining, by a PCF entity, at least one PCC rule corresponding to a PDU session established for a UE (see “the PCF 136 provides to SMF 134 all PCC rules that should be applied to the PDU session (see messaging 424)” recited in paragraph [0073] and 
Regarding claim 34, a PCF entity (see PCF in Fig. 4B), comprising a processor and a memory; wherein the processor is configured to read a program in the memory and perform: determining at least one PCC rule corresponding to a PDU session established for a UE (see “the PCF 136 provides to SMF 134 all PCC rules that should be applied to the PDU session (see messaging 424)” recited in paragraph [0073] and Fig. 4B, wherein the PCC rules is applied to the PDU session with UE 205 as shown in Fig. 4B); and sending the at least one PCC rule to a SMF entity(see “the PCF 136 provides to SMF 134 all PCC rules that should be applied to the PDU session (see messaging 424)” recited in paragraph [0073] and Fig. 4B, wherein the PCC rules is applied to the PDU session with UE 205 as shown in Fig. 4B).
Regarding claim 55, a computer readable storage medium storing a computer program that, when executed by a processor, cause the process to perform the method of claim 10 (see PCF in Fig. 4B).
Salkintzis does not explicitly disclose the following features: regarding claims 10 and 34, wherein the SMF entity determines a target PCC rule from the at least one PCC rule and generates a default QoS rule corresponding to the PDU session according to the target PCC rule; regarding claim 11, wherein the PCC rule comprising a part or all of: a 5QI; a first ARP; first packet filter information; first priority information; regarding 
Pan discloses the following features.
Regarding claim 10, wherein the SMF entity determines a target PCC rule from the at least one PCC rule and generates a default QoS rule corresponding to the PDU session according to the target PCC rule (see “default QoS rule is required for every PDU session” recited in paragraph [0071] and see “the SMF generates the QoS rule(s) for the PDU Session by allocating QoS rule identifiers, adding the QFI of the QoS flow, setting the packet filter(s) to the UL part of the SDF template and setting the QoS rule precedence to the SDF precedence. The QoS rules are then provided to the UE enabling classification and marking of UL User Plane traffic” recited in paragraph [0072], wherein the QoS rules sent to the UE are considered the target PCC rule and must include the default QoS rule).
Regarding claim 11, wherein the PCC rule comprising a part or all of: a 5QI; a first ARP; first packet filter information; first priority information (see “A QoS rule contains a QoS rule identifier, the QFI of the QoS flow, one or more packet filters and a precedence value” recited in paragraph [0071]).
default QoS rule is the only QoS rule of a PDU session that may contain no packet filter (in this case, the highest precedence value (i.e. lowest priority) has to be used)” recited in paragraph [0071]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Salkintzis using features, as taught by Pan, in order to determine the default QoS rule (see paragraph [0071] of Pan).

Allowable Subject Matter
Claims 4-9 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  no reasonable combination of prior art references is found to disclose all of the claimed features, as a whole, as required in the claims indicated allowable.  The closest .
Wu discloses an SMF that determines to modify a PCC rule based on received PCC information using QoS parameters such as 5QI (paragraph [0135]).  Xin discloses QoS parameter including QCI and ARP (paragraph [0106]), and PDU session parameters including 5QI and QFI (paragraph [0070]).  However, Wu and Xin do not disclose receiving, by the SMF entity, a session level parameter sent by the PCF entity” and “determining a PCC rule in which the first type of information is same as the session level parameter as the target PCC rule” as required in claim 4 and similarly in claim 13, or “determining, by the SMF entity a QFI to a default Qos flow allocated for the PDU session; generating, by the SMF entity, the default QoS rule corresponding to the PDU session according to the QFI of the default QoS flow and the target PCC rule” as required in claim 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUTAI KAO whose telephone number is (571)272-9719.  The examiner can normally be reached on Monday-Friday 8:00-17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571)272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUTAI KAO/Primary Examiner, Art Unit 2473